DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending for this Office Action.

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 09/16/2021 is acknowledged.  The traversal is on the ground(s) that there would be no search burden when searching Group I and II.  This is not found persuasive because Group I and II have separate classification. MPEP § 808.02 states search burden can be shown based on the following criteria:
(A) Separate classification thereof…
(B) A separate status in the art when they are classifiable together…
(C) A different field of search…
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 are under consideration for this Office Action. Claims 11-12 and 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and method, respectively, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arenas et al (“Electrodeposition of Platinum on Titanium Felt in a Rectangular Channel Flow Cell”, Journal of The Electrochemical Society, Volume 164, Number 2, 2016, pages D57-D66) in view of Ioroi et al (“IrO2-deposited Pt electrocatalysts for unitized regenerative polymer electrolyte fuel cells”, Journal of Applied Electrochemistry, 31, pages 1179-1183, 2001) and Yamagiwa et al (“Layer-by-layer assembled nanorough iridium-oxide/platinum-black for low-voltage microscale electrode neurostimulation”, Sensors and Actuators B: Chemical, Volume 206, January 2015, Pages 205-211). 

Claim 1: Arenas discloses an oxygen electrode (see e.g. page D57, col 2, paragraph “Experimental arrangement” of Arenas), comprising: 
a substrate (titanium felt, see e.g. abstract of Arenas); 
a platinum (Pt) layer formed on the substrate (see e.g. abstract of Arenas).

The limitation claiming the platinum is formed by electroplating is product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are 
Arenas does not explicitly teach an iridium oxide layer formed on the Pt layer. Arenas teaches that the electrode can used in reversible fuel cells (see e.g. page D65, col 2, “Conclusions” of Arenas). Ioroi teaches adding iridium oxide particles onto platinum particles (see e.g. abstract of Ioroi) improves fuel cell performance as an oxygen electrode without diminishing the water electrolysis performance (see e.g. page 1183, col 2, “Conclusions” of Ioroi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas to include the iridium oxide taught in Ioroi to improve fuel cell performance. 
The limitation claiming the iridium oxide is formed by electroplating is product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 
Furthermore, Yamagiwa teaches that platinum coated with iridium oxide can both be formed using electroplating (see e.g. 206, col 1, paragraph starting with “Fabrication” of Yamagiawa), which is simple and rapid. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas in view of Ioroi to deposit the iridium oxide using electroplating as taught in Yamagiwa because Yamagiwa teaches this is a suitable method of forming iridium oxide on platinum electrodes and electroplating is simple and rapid. 

Claim 2: The limitation claiming the oxygen electrode is for a water electrolysis device is an intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Arenas in view of Ioroi and Yamagiwa teaches all the structural requirements of claim 2 (see rejection of claim 1 above) and would be capable of being used in a water electrolysis device. Furthermore, Arenas in view of Ioroi and Yamagiwa explicitly teaches the oxygen electrode is for a water electrolysis device (see e.g. page D65, col 2, “Conclusions” of Arenas).

Claim 3: The limitation claiming the oxygen electrode is for regenerative fuel cells is an intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Arenas in view of Ioroi and Yamagiwa teaches all the structural requirements of claim 2 (see rejection of claim 1 above) and would be capable of being used in a water electrolysis device. Furthermore, Arenas in view of Ioroi and Yamagiwa explicitly teaches the oxygen electrode is or regenerative fuel cells (see e.g. page D65, col 2, “Conclusions” of Arenas).

Claim 4: Arenas in view of Ioroi and Yamagiwa discloses that the Pt layer comprises Pt particles adhered to the substrate (see e.g. Fig 6 of Arenas). 

Claim 5: Arenas in view of Ioroi and Yamagiwa discloses that the iridium oxide layer comprises iridium oxide particles surrounding the Pt layer or Pt particles (see e.g. Fig 8 of Ioroi). 

Claim 8: Arenas in view of Ioroi and Yamagiwa discloses that the substrate is a titanium paper composed of titanium fibers (“thick sheet of sintered, diffusion bonded titanium 

Claim 9: The limitation claiming the oxygen electrode is used for a regenerative fuel cell operated at a current density of 0.1 A/cm2 is an intended use for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Arenas in view of Ioroi and Yamagiwa teaches all the structural requirements of claim 9 (see rejection of claim 1 above) and would be capable of being used for a regenerative fuel cell operated at a current density of 0.1 A/cm2. 

Claim 10: Arenas in view of Ioroi and Yamagiwa discloses a water electrolysis device (see e.g. e.g. page D65, col 2, “Conclusions” of Arenas) comprising the oxygen electrode according to claim 1 (see rejection of claim 1 above). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arenas in view of Ioroi and Yamagiwa as applied to claim 1 above, and in further view of Verdin et al (US 2019/0020082 A1).

Claim 6: Arenas in view of Ioroi and Yamagiwa does not explicitly teach that the Pt layer has a weight of 0.05 mg/cm2 to 0.7 mg/cm2. Verdin teaches that 0.2-0.5 mg/cm2 is a suitable loading/weight for Pt-IrO2 electrodes (see e.g. [0039] of Verdin) for reversible electrochemical systems (see e.g. abstract of Verdin). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas in view of Ioroi and Yamagiwa to use the loading taught in Verdin because Verdin teaches that 0.2-0.5 mg/cm2 is a suitable loading/weight for Pt-IrO2 electrodes for reversible electrochemical systems.

Claim 7: Arenas in view of Ioroi and Yamagiwa does not explicitly teach that the Pt layer and iridium oxide layer have a total weight of 0.1 mg/cm2 to 1.0 mg/cm2. Verdin teaches various total loadings/weights for electrodes used for reversible electrochemical systems (see e.g. abstract of Verdin). These total loadings range from 2.2-2.5 mg/cm2 (see e.g. [0039] of Verdin), 0.5-1 mg/cm2 (see e.g. [0040] of Verdin), and 0.5-1 mg/cm2 (see e.g. [0048] of Verdin). The loading the electrode would affect the electrode performance (see e.g. page 1183 of Ioroi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas in view of Ioroi and Yamagiwa by changing the total weight of the Pt layer and the iridium oxide layer between 0.5 and 2.5 mg/cm2 as taught in Verdin to get the desired electrode performance. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795